DETAILED ACTION

Status of Submission
This Office action is responsive to the preliminary amendment filed on August 26, 2020, which has been entered with the exception of the proposed replacement drawing sheets (see explanation below).

Objections to Amendments – Formalities
The amendments to the specification filed on August 26, 2020 are objected to as failing to comply with 37 CFR 1.173(b)(1), (d) and (g). Rewritten paragraphs must show all changes made relative to the patent specification, with added text underlined, and omitted text enclosed in single brackets. The amendments are improper because: 
In the first line of the rewritten paragraph located at col. 9, ll. 38-51, “Figures 9-12” should read either “FIGS. 9-12” or “[FIGS.] Figures 9-12”. 

The amendments must be placed into compliance with 37 CFR 1.173(b)-(g) in response to this Office action.

The amendments to the specification filed on August 26, 2020 are also objected to because:
In the fifth line of the rewritten paragraph located at col. 9, ll. 38-51, “contact 624” should read “[contact] contacts 624” since the disclosed invention includes two contacts 624. 
Appropriate correction is required.

Proposed Replacement Drawing Sheets – Not Entered
The proposed replacement drawing sheets filed on August 26, 2020 have been disapproved by the examiner and will not be entered for the following reasons:
The addition of reference number 626 to proposed amended Fig. 9 is improper because reference number 626 is used in reference to the connector body of the hybrid connector 620 (see Figs. 6-8; col. 8, ll. 54-57). The hybrid connector 620 is not illustrated in Fig. 9.
In proposed amended Fig. 9, the lead line for reference number 640 is improperly directed to the flange 648 (see col. 10, ll. 51-54) rather than to one of the receptacles (see col. 9, ll. 52-56).
In proposed amended Fig. 9, the lead line for reference number 642 is improperly directed to an end or edge of the fiber optic adapter 638 rather than to one of the receptacles (see col. 9, ll. 52-56). The receptacle 642 is not visible in Fig. 9.
In proposed amended Fig. 9, the lead line for reference number 644 is not properly directed to the internal alignment sleeves (see col. 9, ll. 56-60) located within the receptacle 640.
In proposed amended Fig. 12, the illustration of the fiber optic adapter 638 is inaccurate because it is incomplete. The adapter 638 appears to be relatively flat and/or thin in Fig. 12 because the element 658 (see Figs. 10-11) has been improperly omitted from Fig. 12. 
In proposed amended Fig. 12, the lead line for reference number 640 is improperly directed to an end or perimeter of the fiber optic adapter 638 rather than to one of the receptacles (see col. 9, ll. 52-56). The receptacle 640 is not visible in Fig. 12.
In proposed amended Fig. 12, the lead line for reference number 642 is improperly directed to an end or edge of the fiber optic adapter 638 rather than to one of the receptacles (see col. 9, ll. 52-56). 
The proposed replacement drawing sheets do not address the additional objections to the drawings set forth below.

Restriction in Earlier-Concluded Examination
During the earlier-concluded examination of Application No. 15/300,147, the previous examiner initially set forth a restriction requirement based on the lack of unity of invention standard appropriate for international applications entering the national stage. The restriction requirement mailed on June 26, 2017 required election of one of the species of Figs. 6-12 (claims 1-15), Figs. 13-15 (claim 16), and Figs. 16-25 (claims 20-23). 

In the election and amendment filed on August 8, 2017, the applicant elected the species of Figs. 16-25, removed a limitation from claim 4, cancelled non-elected claims 8, 12 and 14-45, added new claims 46-52, and asserted that claims 1-7, 9-11, 13 and 46-52 read on the elected species (Figs. 16-25). This resulted in examination of claims 1-7, 9-11, 13 and 46-52. Thus, while the previous examiner initially considered claims 20-23 to be directed to the elected species (Figs. 16-25), it is clear that the applicant’s response resulted in a change in the examiner’s understanding of the correspondence between the claims and the three species. Accordingly, it is apparent that independent claim 1 was generic to the two species of Figs. 6-12 and Figs. 16-25.

In the Office action mailed on August 23, 2017, the previous examiner rejected claims 1-7, 9-11, 13 and 46-52 as being unpatentable over the prior art. In order to overcome the rejections, the amendment filed on November 21, 2017 added the “electrically conductive bands” limitation to independent claim 1. Explicit support for this newly-added limitation is found only at col. 9, ll. 33-37, which describes the non-elected species of Figs. 6-12. Note that the elected species of Figs. 16-25 is described as having “partial cylinders 835” (col. 12, ll. 40-42) rather than “electrically conductive bands”. However, Fig. 17 could be interpreted as providing support for a correspondence between the disclosed partial cylinders 835 and the claimed “electrically conductive bands”. 

In the Office action mailed on January 31, 2018, the previous examiner found new claims 53-55 to be drawn to a non-elected invention and withdrew these new claims from consideration. The previous examiner also withdrew the prior art rejections of claims 1-7, 9-11, 13 and 46-52 and allowed these claims based on the addition of the “electrically conductive bands” limitation to independent claim 1.

Since the previous examiner did not find amended independent claim 1 to be drawn to a non-elected species, it remains apparent that independent claim 1 was generic to the species of Figs. 6-12 (disclosed as having the newly claimed “electrically conductive bands”) and the species of Figs. 16-25 (apparently considered to have “electrically conductive bands” defined by the partial cylinders 835).

New claims 53-55 were canceled by the amendment filed on February 22, 2018 resulting in the issuance of the corrected Notice of Allowability on April 23, 2018 with claims 1-7, 9-11, 13 and 46-52 allowed.

Based on the prosecution history, allowed independent claim 1 is generic to the two species of Figs. 6-12 and Figs. 16-25. Further, the allowance of claim 1 constituted a de facto withdrawal of the restriction requirement at least with respect to the two species of Figs. 6-12 and Figs. 16-25. The previous examiner did not address rejoinder of claims to non-elected species because all such claims had already been canceled by the applicant.

Since the earlier-concluded examination resulted in the allowance of a generic claim (and, thus, a de facto withdrawal of the restriction requirement at least with respect to the species of Figs. 6-12 and Figs. 16-25), the claims of a continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant reissue application. Likewise, the claims of the instant reissue application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of a continuation or divisional application.

Claim Construction
For the reasons explained above, independent claim 1 is considered to be generic to the two species of Figs. 6-12 and Figs. 16-25. The species of Figs. 6-12 is disclosed at col. 9, ll. 33-37 as having the claimed “electrically conductive bands”, i.e., bands 624 shown in Figs. 6-7. The species of Figs. 16-25 is considered to have “electrically conductive bands” defined by the partial cylinders 835. Accordingly, the claimed “electrically conductive bands” encompass structures that either fully encircle (as in Figs. 6-12) or partially encircle (as in Figs. 16-25) the claimed sleeves.


Reissue Oath/Declaration
The reissue oath/declaration filed on October 30, 2020 is defective because it fails to accurately identify the application to which it is directed. See 37 CFR 1.175(a), which requires compliance with 37 CFR 1.63.

Specifically, the reissue oath/declaration is defective because the box is checked indicating that it applies to the specification that “is attached hereto”. However, a copy of the specification did not accompany the October 30, 2020 submission. 

Claim Rejections – 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claims 1-18 are rejected under 35 U.S.C. 251 as being based upon a defective reissue oath/declaration. See 37 CFR 1.175. The nature of the defect(s) in the reissue oath/declaration is explained above.  


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 2:  Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The preamble of claim 1 is indefinite because it states that the claim is limited to “A hybrid fiber optic connector”, but the body of the claim does not define any “fiber optic” component(s) per se. Thus, the scope of the claim appears to encompass more than the limited “hybrid fiber optic connector” identified in the preamble. Such inconsistency renders the claim indefinite.
The preamble of claim 3 is indefinite because it states that the claim is limited to “The hybrid fiber optic connector of claim 1”, but the body of the claim recites “an adapter” used in combination with the claimed hybrid fiber optic connector. If the claim is limited to the “hybrid fiber optic connector”, then the recitation of the “adapter” and the function performed thereby must be considered as non-limiting. Such a claim construction renders the scope of the claim indefinite. The examiner suggests that:
Claim 3 be amended to recite “The hybrid fiber optic connector of claim 1 in combination with an adapter, wherein the hybrid fiber optic connector mates with [an] the adapter…”
The preambles of claims 4-18 be amended to recite “The [hybrid fiber optic connector] combination of claim…”.
The preamble of claim 5 is indefinite because it states that the claim is limited to “The hybrid fiber optic connector of claim 3”, but the body of the claim recites further limitations of the claimed “adapter”. If the claim is limited to the “hybrid fiber optic connector”, then the recitations concerning the “adapter” must be considered as non-limiting. Such a claim construction renders the scope of the claim indefinite. See the suggestion above.
The preamble of claim 10 is indefinite because it states that the claim is limited to “The hybrid fiber optic connector of claim 7”, but the body of the claim recites “a hybrid cable” used combination of claim 7[,] in further [comprising] combination with a hybrid cable…”
The preamble of claim 11 is indefinite because it states that the claim is limited to “The hybrid fiber optic connector of claim 10”, but the body of the claim recites further limitations of the claimed “hybrid cable”. If the claim is limited to the “hybrid fiber optic connector”, then the recitations concerning the “hybrid cable” must be considered as non-limiting. Such a claim construction renders the scope of the claim indefinite. See the suggestion above.
The preambles of claims 12-18 are indefinite because they state that these claims are limited to “The hybrid fiber optic connector of claim…”, but the bodies of these claims recite further limitations of the claimed “adapter” and its “coupler”. If the claim is limited to the “hybrid fiber optic connector”, then the recitations concerning the “adapter” and its “coupler” must be considered as non-limiting. Such a claim construction renders the scope of the claim indefinite. See the suggestion above.

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Chen et al.”
US Publication No. 2009/0175580 A1

“Halbach et al. ‘380”
EP Publication No. 1 006 380 A1

“Halbach et al. ‘469”
GB Publication No. 2 344 469 A

“Halbach et al. ‘619”
EP Publication No. 1 006 619 A2

“Iwashita”
US Patent No. 4,846,719

“Koreeda et al.”
US Publication No. 2011/0243508 A1

“Lichoulas et al.”
US Publication No. 2015/0219857 A1

“Luther et al.”
US Publication No. 2006/0269194 A1


US Publication No. 2009/0148106 A1

“Mulligan”
US Publication No. 2006/0093277 A1

“O’Brien”
US Patent No. 4,896,939

“Powell”
US Publication No. 2010/0061681 A1

“Robin et al.”
US Patent No. 5,134,679

“Sawara et al.”
JP Publication No. S59-075218 A (with translation)

“Shimazu et al.”
US Publication No. 2011/0293223 A1

“Theis et al.”
EP Publication No. 1 337 883 B1

“Wong et al.”
US Publication No. 2009/0220200 A1



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

GROUND 3:  Claims 1, 3, 4, 6, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimazu et al.
With respect to claim 1, Shimazu et al. discloses a hybrid fiber optic connector including a first connector member 200, a second connector member 200’ and an adapter 500. See Figs. 1-3 and 22-24; ¶¶ 0088, 0090, 0127, 0148. In the embodiment of Figs. 22-30, the connector comprises:
A first housing 202 that constitutes a connector body having a transverse cross-sectional shape. See Figs. 22-24; ¶¶ 0129, 0147.
The connector body 202 houses and includes two generally cylindrical members having cylindrical portions 212, 224, 228 that individually and/or collectively 
The sleeves 212, 224, 228 are located at a front of the connector body 202 when the “front” is defined as the end/side of the connector body 202 that is closest to the adapter 500. See Figs. 22-24.
The portions 224, 228 of the sleeves 212, 224, 228 each include an insulative ferrule portion 222 mounted therein. See Fig. 24 with Figs. 16-17; ¶¶ 0138-0140, 0149-0150. The insulative ferrule portions 222 each constitute a “ferrule” because they are annular members that receive/house optical fibers 110.
Electrical contacts 240 mount over the portions 212 of the sleeves 212, 224, 228 so as to be carried with the connector body 202. See Figs. 23-24 with Figs. 3-4; ¶¶ 0092, 0095-0097, 0099-0101.
The electrical contacts 240 are electrically conductive “bands” because they constitute annular members that encircle the sleeve portions 212.
Additional electrical contacts 520c mount over the portions 224 of the sleeves 212, 224, 228 so as to be carried with the connector body 202 (when assembled with the adapter 500). See Figs. 23-24 and 26-29; ¶¶ 0147, 0152-0157.
The electrical contacts 520c are electrically conductive “bands” because they constitute annular members that encircle the sleeve portions 224.
With respect to claims 3 and 12, the connector member 200 is received in a port (see Figs. 22-24 and 26-27) in the adapter 500 and mates with the adapter 500 for optically coupling the optical fibers 110 to optical fibers 110’ in another connector member 200’. See Figs. 22-27; ¶¶ 0129, 0134, 0147-0148, 0152-0154.
With respect to claim 4, the connector body 202 has generally U-shaped recesses on opposite sides that define peripheral grooves. See Fig. 22.
With respect to claims 6 and 8, the connector body 202 includes intermediate structure—including a specially shaped lock 204—that is positioned generally between the sleeves 212, 224, 228 and that cooperates with corresponding structure on the adapter 500 to ensure that the connector member 200 is inserted properly into the adapter 500. See Figs. 22-23 and 25-27; ¶¶ 0129, 0134. Thus, Shimazu et al. discloses the claimed “key feature”.

GROUND 4:  Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koreeda et al.
Koreeda et al. discloses a hybrid fiber optic connector 300. See Figs. 4-6; ¶ 0030. The connector 300 comprises:
A first housing 110-1 that constitutes a connector body having a transverse cross-sectional shape. See Figs. 4-9 and 13; ¶ 0044.
The connector body 110-1 includes two generally cylindrical bosses 113-1 that constitute sleeves. See Figs. 4-6, 8-9 and 13; ¶ 0051.
The sleeves 113-1 are located at a front of the connector body 110-1 when the “front” is defined as the end/side of the connector body 110-1 that is closest to a second housing 110-2. See Figs. 4-6, 9 and 13.
The sleeves 113-1 each include a separate insulation sleeve 140 mounted therein. See Figs. 4-6 and 13; ¶¶ 0044-0046, 0051-0052. The insulation sleeves 140 each constitute a “ferrule” because they are annular members that receive/house other connection elements (including insulation ferrules 210 and optical fibers 17).
Each of the sleeves 113-1 also includes a separate insulation ferrule 210 mounted therein. See Figs. 4-6 and 13-14; ¶¶ 0034, 0041, 0050, 0052.
Electrical contacts 130 mount over the two sleeves 113-1 so as to be carried with the connector body 110-1. See Figs. 4-6, 8-9 and 13; ¶¶ 0044, 0047-0049, 0055. The electrical contacts 130 are electrically conductive “bands” because they constitute strips that cooperate to partially encircle the sleeves 113-1.
Alternative electrical contacts 1130 are illustrated in Fig. 17. See ¶ 0062. These contacts 1130 are also “bands” because they partially encircle the sleeves 113-1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art 

GROUND 5:  Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shimazu et al. in view of Halbach et al. ‘619.
See the detailed discussion of Shimazu et al. in GROUND 3.
Shimazu et al. teaches the connector body 202, which is elongated and has a generally rectangular shape in cross section. See Figs. 22 and 23. Shimazu et al. fails to teach that the connector body has a generally oval shape in cross section.
Halbach et al. ‘619 teaches such a connector body having a generally oval shape in cross section. Specifically, Halbach et al. ‘619 teaches a fiber optic connector including a first connector member 14 releasably coupled to a second connector member (or adapter) 12. See Figs. 1-8; ¶ 0007. The first connector member 14 has a connector body 26 with a body portion 28 having optical fibers (not shown) and ferrules (not shown) mounted therein, wherein the body portion 28 has a generally oval shape in cross section. See Figs. 6-7; ¶ 0008. Likewise, the second connector member (or adapter) 12 has a connector body 16 with a body portion 18 having optical fibers (not shown) and ferrules (not shown) mounted therein, wherein the body portion 18 has a generally oval shape in cross section. See Figs. 1-5; ¶ 0007. The generally oval body portion 28 of the first connector member 14 mates with the generally oval body portion 18 of the second connector member (or adapter) 12, and a slide clip coupler 44 carried by the second connector member (or adapter) 12 releasably couples the first connector member 14 to the second connector member (or adapter) 12. See Figs. 1-8; ¶¶ 0007-0012. Halbach et al. ‘619 further teaches that this connector design eliminates tolerance problems, achieves a good connection, and minimizes axial separation between the optical fibers for efficient light transmission. See ¶¶ 0002, 0013.
From these teachings of Halbach et al. ‘619, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Shimazu et al. by providing the connector body with a generally oval shape in cross section in order to eliminate tolerance problems, achieve a good connection, and minimize axial separation between the optical fibers for efficient light transmission. Further, such a modification involving the substitution of one well-known configuration (i.e., a generally oval connector body) for another 

GROUND 6:  Claims 4, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazu et al. in view of Luther et al. and Halbach et al. ‘380.
See the detailed discussion of Shimazu et al. in GROUND 3.
Shimazu et al. fails to teach an O-ring received in a peripheral groove defined in the connector body.
Luther et al. teaches such a sealing structure. Specifically, Luther et al. teaches a connector member 20 having a connector body 48. See Figs. 1-4; ¶¶ 0023, 0028-0029. The connector body 48 is provided with a shoulder 56 that cooperates with an adjacent shoulder (see Fig. 2) to define a groove (see Fig. 2) that receives an O-ring (not shown). See Fig. 2; ¶ 0029. See also ¶ 0026, which discusses sealing through the use of O-rings to protect the connector when exposed to adverse environments. While illustrated with a threaded coupling nut 34 for securing the connector body 48 to another connector member (not shown), Luther et al. teaches that the coupling nut 34 can be replaced with other connections structures including a push-pull mechanism or a spring clip. See ¶ 0026. Thus, one of ordinary skill in the art would appreciate that the O-ring sealing structure is applicable to other types of connectors such as the connector of Shimazu et al.
From these teachings of Luther et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Shimazu et al. by providing an O-ring received in a peripheral groove defined in the connector body in order to protect the connector (i.e., preventing damage and/or loss of connection) when exposed to adverse environments.
Halbach et al. ‘380 supports this conclusion of obviousness. Specifically, Halbach et al. ‘380 teaches a fiber optic connector including a first connector member 22 having a generally rectangular connector body 80 that mates with a generally rectangular connector body 12 of a second connector member (or adapter) 10. See Figs. 1 and 5-7; ¶ 0008, 0013. A slide clip coupler 14 carried by the second connector member (or adapter) 10 releasably couples the first connector member 22 to the second connector member (or adapter) 10. See Figs. 1-2 and 5-7; ¶¶ 0008-0014. A seal (not shown) is positioned between the connector body 80 of the first connector member 22 and the connector body 12 of the second connector member 10. See ¶¶ 0002, 0014. 
With respect to claims 10 and 11, Shimazu et al. discloses the connector member 200 which is mounted to an end of a hybrid cable 100, with the electrical contacts 240 and/or the electrical contacts 520c adapted to be electrically connected to electrical conductors 130 of the hybrid cable 100. See Fig. 24 with Figs. 3-7 and 15; ¶¶ 0090-0101, 0147-0148.

GROUND 7:  Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazu et al. in view of Wong et al.
See the detailed discussion of Shimazu et al. in GROUND 3.
In an alternative interpretation, Shimazu et al. is considered to fail to teach a key feature positioned generally between the sleeves.
Wong et al. teaches such a key feature. Specifically, Wong et al. teaches a fiber optic connector including a first connector member 100 releasably coupled to a second connector member (or adapter) 200. See Figs. 1-8; ¶ 0020. The first connector member 100 has a connector body 102 carrying ferrules 114, 116 that receive optical fibers 118 of fiber optic cables 110, 112. See Figs. 3-6; ¶ 0026-0029. The connector body 102 is provided with an orientation key 136 positioned generally between the ferrules 114, 116, wherein the orientation key 136 engages a slot 224 in the second connector member (or adapter 200) to ensure that the first connector member 100 is properly oriented relative to the second connection member 200. See Figs. 1-2 and 5-7; ¶¶ 0035-0036.
From these teachings of Wong et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Shimazu et al. by providing the connector body with an orientation key positioned generally between the sleeves (that support the ferrules) in order to ensure that the first connector member is properly oriented relative to the adapter.

GROUND 8:  Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazu et al. in view of Halbach et al. ‘380.
See the detailed discussion of Shimazu et al. in GROUND 3.
Shimazu et al. fails to teach a slide clip coupler as required by claims 13-18.

From these teachings of Halbach et al. ‘380, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Shimazu et al. by providing a slide clip coupler carried by the adapter and slidably movable between coupling and uncoupling positions to releasably couple the first connector member within the port of the adapter in order to eliminate tolerance problems and achieve a good connection. Further, such a modification involving the substitution of one well-known configuration (i.e., a slide clip coupler carried by the adapter) for another well-known configuration (i.e., a flexible latch carried by the first connector) is generally recognized to be within the level of ordinary skill in the art.
With respect to claim 13, the slide clip coupler 14 of Halbach et al. ‘380 is “robust” as broadly recited. That is, it has some degree of robustness.
With respect to claims 14 and 15, it would have been an obvious matter of design choice to construct the slide clip coupler taught by Halbach et al. ‘380 to withstand a pull-out force of at least 25 pounds or at least 50 pounds. The selection of the necessary materials as well as the selection of the necessary structural characteristics to achieve such a pull-out force limit is within the level of ordinary skill in the art. Further, one of ordinary skill in the art would have been motivated to provide a relatively high pull-out force limit in order to prevent unintentional and unwanted disconnection.
With respect to claim 18, Halbach et al. ‘380 teaches that the first connector member 22 has tabs 82 positioned at opposite sides of the connector body 80 and provided with angled surfaces (see the corresponding angular surfaces 72 of the dummy connector 54 in Fig. 3) that are engaged by the slide clip coupler 14 in the coupling position. See Figs. 1-2 and 5-7; ¶¶ 0011-0014.

GROUND 9:  Claims 1-3, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Robin et al. in view of O’Brien.
With respect to claim 1, Robin et al. discloses a fiber optic connector including a first connector member (including components 36, 37 and 41) that mates with a second connector member (including component 22). See Figs. 2-5; col. 2, ll. 31-37 and 62-68; col. 3, ll. 39-42. The second connector member constitutes an adapter. The first connector member comprises:
A three-part housing 36, 37, 41 that constitutes a connector body having a transverse cross-sectional shape. See Figs. 2-4; col. 2, ll. 62-68.
The connector body 36, 37, 41 includes a barrel member 41 that comprises two generally cylindrical sleeves 43, 44. See Figs. 2-4; col. 2, l. 64 to col. 3, l. 8.
The sleeves 43, 44 are located at a front of the connector body 36, 37, 41 when the “front” is defined as the end/side of the connector body 36, 37, 41 that is closest to the adapter (including component 22). See Figs. 2-4.
The sleeve 43 includes a ferrule assembly 27, 29, 33 (with a ferrule 33) mounted therein, and the sleeve 44 includes a ferrule assembly 28, 30, 34 (with a ferrule 34) mounted therein. See Figs. 2 and 4; col. 2, ll. 52-61; col. 3, ll. 1-8. 
While illustrated and described as a fiber optic connector, Robin et al. further teaches that it is desirable to provide for both optical connections and electrical connections. See col. 2, ll. 24-26. Thus, while Robin et al. fails to teach the claimed electrically conductive bands that mount over the sleeves 43, 44, Robin et al. indicates the desirability of a hybrid connector having both optical and electrical connections. O’Brien teaches such a hybrid connector.
Specifically, O’Brien teaches a hybrid fiber optic connector including a first connector member (see Figs. 2 and 4) having a first connector body 1 that mates with a second connector body 13 of a second connector member (see Fig. 3). See Figs. 2-4; col. 4, ll. 24-31; col. 5, ll. 42-47; col. 6, ll. 13-49. The second connector member constitutes an adapter. The first connector member (see Figs. 2 and 4) comprises:
A first generally cylindrical member 6 that constitutes a first sleeve located at a front of the connector body 1. Alternatively, the first generally cylindrical member 6 constitutes a “ferrule” because it is an annular member that receives/houses other connection elements (i.e., second generally cylindrical 
A second generally cylindrical member 17 mounted in the first generally cylindrical member 6. The second generally cylindrical member 17 constitutes a second sleeve located at a front of the connector body 1. Alternatively, the second generally cylindrical member 17 constitutes a “ferrule” because it is an annular member that receives/houses other connection elements (i.e., third generally cylindrical member 7 and optical fiber 28). See Figs. 2 and 4; col. 4, ll. 49-53; col. 4, l. 67 to col. 5, l. 1; col. 5, ll. 21-26.
A third generally cylindrical member 7 mounted in the second generally cylindrical member 17. The third generally cylindrical member 7 constitutes a “ferrule” because it is an annular member that receives/houses another connection element (i.e., optical fiber 28). See Figs. 2 and 4; col. 4, ll. 47-61.
A first generally cylindrical electrical contact 5 mounted over the first sleeve 6 and the second sleeve 17 so as to be carried with the connector body 1, and a second generally cylindrical contact 16 mounted over the first sleeve 6 and the second sleeve 17 so as to be carried with the connector body 1. Alternatively, the second generally cylindrical contact 16 constitutes a sleeve located at a front of the connector body 1, and the first generally cylindrical contact 5 is mounted over this sleeve 16. See Figs. 2 and 4; col. 4, ll. 38-47; col. 4, l. 54 to col. 5, l. 13; col. 5, ll. 21-26. 
The electrical contact 5 is an electrically conductive “band” because it constitutes an annular member that encircles the sleeves 6, 17 and the contact 16 (or the sleeves 6, 16, 17). Likewise, the electrical contact 16 is an electrically conductive “band” because it constitutes an annular member that encircles the sleeves 6, 17.
From these teachings of O’Brien, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Robin et al. by constructing the connector as a hybrid connector having both optical and electrical connections, with the electrical connections including electrically conductive bands that mount over the sleeves 43, 44 of Robin et al., because (as indicated by Robin et al.) it is desirable to provide for both optical and 
It is noted that O’Brien teaches a single connector structure as opposed to the duplex or dual connector structure of Robin et al. However, one of ordinary skill in the art would appreciate that the optical and electrical connections taught by O’Brien could be duplicated for inclusion in the duplex/dual connector structure of Robin et al.1
With respect to claim 2, in Robin et al., the barrel member 41 (that comprises the sleeves 43, 44) is part of the three-part connector body 36, 37, 41 and has a generally oval shape in cross section. See Figs. 2-3.
With respect to claims 3 and 12, in Robin et al., the sleeves 43, 44 of the barrel member 41 (which is part of the three-part connector body 36, 37, 41) are received in ports 23, 24 defined in second connector (i.e., adapter) body 22 and mates therewith for optically coupling the optical fibers 25, 26 to other optical components/fibers. See Figs. 2-4; col. 2, ll. 31-40; col. 3, ll. 39-42. Further, in O’Brien, a portion 3, 40 of the first connector body 1 is received in a port 52 in the second connector (i.e., adapter) body 13 and mates therewith for optically coupling the optical fiber 28 to another optical fiber 28’. See Figs. 2-4; col. 5, ll. 5-28; col. 6, ll. 1-49.
With respect to claim 5, in O’Brien, the second connector (i.e., adapter) body 13 includes electrical contacts 5’ configured to engage the electrical contacts 16 carried by the first connector body 1. See Figs. 2-4; col. 5, ll. 52-63; col. 6, ll. 6-12.

GROUND 10:  Claims 4, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Robin et al. in view of O’Brien (GROUND 9) and further in view of Luther et al. and Halbach et al. ‘380.
Robin et al. fails to teach an O-ring received in a peripheral groove defined in the connector body 36, 37, 41.
Luther et al. teaches such a sealing structure. Specifically, Luther et al. teaches a connector member 20 having a connector body 48. See Figs. 1-4; ¶¶ 0023, 0028-0029. The connector body 48 is provided with a shoulder 56 that cooperates with an adjacent shoulder (see 
From these teachings of Luther et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Robin et al. by providing an O-ring received in a peripheral groove defined in the connector body 36, 37, 41 in order to protect the connector (i.e., preventing damage and/or loss of connection) when exposed to adverse environments.
Halbach et al. ‘380 supports this conclusion of obviousness. Specifically, Halbach et al. ‘380 teaches a fiber optic connector including a first connector member 22 having a generally rectangular connector body 80 that mates with a generally rectangular connector body 12 of a second connector member (or adapter) 10. See Figs. 1 and 5-7; ¶ 0008, 0013. A slide clip coupler 14 carried by the second connector member (or adapter) 10 releasably couples the first connector member 22 to the second connector member (or adapter) 10. See Figs. 1-2 and 5-7; ¶¶ 0008-0014. A seal (not shown) is positioned between the connector body 80 of the first connector member 22 and the connector body 12 of the second connector member 10. See ¶¶ 0002, 0014. Thus, Halbach et al. ‘380 shows that a sealing structure, such as that taught by Luther et al., can be used with connector members having differently shaped (i.e., non-circular) connector bodies.
With respect to claims 10 and 11, O’Brien teaches the connector bodies 1, 13 which are mounted to ends of respective hybrid cables 15, 15’, with the electrical contacts 5, 5’ and/or the electrical contacts 16 adapted to be electrically connected to electrical conductors 22, 22’ of the hybrid cables 15, 15’. See Figs. 1A-4; col. 3, l. 48 to col. 4, l. 46; col. 5, ll. 52-59; col. 6, ll. 6-12 and 19-33.

GROUND 11:  Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Robin et al. in view of O’Brien (GROUND 9) and further in view of Wong et al.

Wong et al. teaches such a key feature. Specifically, Wong et al. teaches a fiber optic connector including a first connector member 100 releasably coupled to a second connector member (or adapter) 200. See Figs. 1-8; ¶ 0020. The first connector member 100 has a connector body 102 carrying ferrules 114, 116 that receive optical fibers 118 of fiber optic cables 110, 112. See Figs. 3-6; ¶ 0026-0029. The connector body 102 is provided with an orientation key 136 positioned generally between the ferrules 114, 116, wherein the orientation key 136 engages a slot 224 in the second connector member (or adapter 200) to ensure that the first connector member 100 is properly oriented relative to the second connection member 200. See Figs. 1-2 and 5-7; ¶¶ 0035-0036.
From these teachings of Wong et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Robin et al. by providing the connector body with an orientation key positioned generally between the sleeves 43, 44 (that support the ferrules 33, 34) in order to ensure that the first connector member is properly oriented relative to the adapter.

GROUND 12:  Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Robin et al. in view of O’Brien (GROUND 9) and further in view of Halbach et al. ‘380.
Robin et al. fails to teach a slide clip coupler as required by claims 13-18.
Halbach et al. ‘380 teaches such a slide clip coupler. Specifically, Halbach et al. ‘380 teaches a fiber optic connector including a first connector member 22 having a connector body 80 that is received in and mates with a port 18, 20 defined in a connector body 12 of a second connector member (or adapter) 10. See Figs. 1 and 5-7; ¶ 0008, 0013. A slide clip coupler 14 carried by the second connector member (or adapter) 10 is slidably movable relative to the port 18, 20 between coupling and uncoupling positions to releasably couple the first connector member 22 within the port 18, 20. See Figs. 1-2 and 5-7; ¶¶ 0008-0014. Halbach et al. ‘380 further teaches that this connector design eliminates tolerance problems and achieves a good connection. See ¶¶ 0002, 0014.
From these teachings of Halbach et al. ‘380, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Robin et al. by providing a slide clip coupler carried by the adapter and slidably movable between coupling and uncoupling 
With respect to claim 13, the slide clip coupler 14 of Halbach et al. ‘380 is “robust” as broadly recited. That is, it has some degree of robustness.
With respect to claims 14 and 15, it would have been an obvious matter of design choice to construct the slide clip coupler taught by Halbach et al. ‘380 to withstand a pull-out force of at least 25 pounds or at least 50 pounds. The selection of the necessary materials as well as the selection of the necessary structural characteristics to achieve such a pull-out force limit is within the level of ordinary skill in the art. Further, one of ordinary skill in the art would have been motivated to provide a relatively high pull-out force limit in order to prevent unintentional and unwanted disconnection.
With respect to claim 18, Halbach et al. ‘380 teaches that the first connector member 22 has tabs 82 positioned at opposite sides of the connector body 80 and provided with angled surfaces (see the corresponding angular surfaces 72 of the dummy connector 54 in Fig. 3) that are engaged by the slide clip coupler 14 in the coupling position. See Figs. 1-2 and 5-7; ¶¶ 0011-0014.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

GROUND 13:  Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, 12-15, 17 and 18 of U.S. Patent No. 10,422,962 B2 in view of either Shimazu et al., Halbach et al. ‘619, Luther et al., Halbach et al. ‘380 and Wong et al., or Robin et al, O’Brien, Luther et al., Halbach et al. ‘380 and Wong et al.
Claims 1-18 of the instant application require a hybrid connector with a connector body having two sleeves, ferrules mounted in the sleeves, electrical contacts mounted over the sleeves, an O-ring (i.e., seal) received in a groove in the connector body, an adapter having a port receiving the connector body and mating therewith, and a slide coupler included with the adapter and movable relative to the port between coupling and non-coupling positions to releasably retain the connector body in the connector.
	Essentially the same connector and adapter structure is required by claims 1-3, 6, 7, 12-15, 17 and 18 of Patent No. 10,422,962 B2. While the claimed limitations are arranged differently in claims 1-3, 6, 7, 12-15, 17 and 18 of Patent No. 10,422,962 B2, modifications involving mere rearrangement of claimed limitations is considered to be obvious to one of ordinary skill in the art.
	Further, the invention defined by claims 1-4 and 6-18 of the instant invention is taught by Shimazu et al., Halbach et al. ‘619, Luther et al., Halbach et al. ‘380 and Wong et al. for the reasons given in GROUNDS 3 and 5-8 above. Alternatively, the invention defined by claims 1-18 of the instant invention is taught by Robin et al, O’Brien, Luther et al., Halbach et al. ‘380 and Wong et al. for the reasons given in GROUNDS 9-12 above. Accordingly, any differences between the invention defined by claims 1-18 of the instant invention and the invention defined by claims 1-3, 6, 7, 12-15, 17 and 18 of Patent No. 10,422,962 B2 are obvious in view of the teachings of the prior art (explained above).

GROUND 14:  Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, 12-15, 17 and 18 of copending 
Claims 1-18 of the instant application require a hybrid connector with a connector body having two sleeves, ferrules mounted in the sleeves, electrical contacts mounted over the sleeves, an O-ring (i.e., seal) received in a groove in the connector body, an adapter having a port receiving the connector body and mating therewith, and a slide coupler included with the adapter and movable relative to the port between coupling and non-coupling positions to releasably retain the connector body in the connector.
	Essentially the same connector and adapter structure is required by claims 1-3, 6, 7, 12-15, 17 and 18 of copending Application No. 17/003,664. While the claimed limitations are arranged differently in claims 1-3, 6, 7, 12-15, 17 and 18 of copending Application No. 17/003,664, modifications involving mere rearrangement of claimed limitations is considered to be obvious to one of ordinary skill in the art.
	Further, the invention defined by claims 1-4 and 6-18 of the instant invention is taught by Shimazu et al., Halbach et al. ‘619, Luther et al., Halbach et al. ‘380 and Wong et al. for the reasons given in GROUNDS 3 and 5-8 above. Alternatively, the invention defined by claims 1-18 of the instant invention is taught by Robin et al, O’Brien, Luther et al., Halbach et al. ‘380 and Wong et al. for the reasons given in GROUNDS 9-12 above. Accordingly, any differences between the invention defined by claims 1-18 of the instant invention and the invention defined by claims 1-3, 6, 7, 12-15, 17 and 18 of copending Application No. 17/003,664 are obvious in view of the teachings of the prior art (explained above).

GROUND 15:  Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 17/012,859 (which seeks reissue of Patent No. 10,422,962 B2) in view of either Shimazu et al., Halbach et al. ‘619, Luther et al., Halbach et al. ‘380 and Wong et al., or Robin et al, O’Brien, Luther et al., Halbach et al. ‘380 and Wong et al.. This is a provisional nonstatutory double patenting rejection.

	Essentially the same connector and adapter structure is required by claim 20 of copending Application No. 17/012,859. While the claimed limitations are arranged differently in claim 20 of copending Application No. 17/012,859, modifications involving mere rearrangement of claimed limitations is considered to be obvious to one of ordinary skill in the art.
	Further, the invention defined by claims 1-4 and 6-18 of the instant invention is taught by Shimazu et al., Halbach et al. ‘619, Luther et al., Halbach et al. ‘380 and Wong et al. for the reasons given in GROUNDS 3 and 5-8 above. Alternatively, the invention defined by claims 1-18 of the instant invention is taught by Robin et al, O’Brien, Luther et al., Halbach et al. ‘380 and Wong et al. for the reasons given in GROUNDS 9-12 above. Accordingly, any differences between the invention defined by claims 1-18 of the instant invention and the invention defined by claim 20 of copending Application No. 17/012,859 are obvious in view of the teachings of the prior art (explained above).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Specification
The title of the invention is not properly descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. Note that the current title is limited to “FIBER OPTIC” whereas the claims are limited to a “hybrid” (i.e., both fiber optic and electrical) connector.

The specification is objected to because:
In col. 1, the CROSS-REFERENCE TO RELATED APPLICATION section should identify the instant application as a reissue of U.S. Patent No. 10,061,090 B2.
At col. 3, ll. 10-12, the brief description of Fig. 2 should refer to the section line 2-2 in Fig. 1.
At col. 5, l. 4, “for enhancing receiving and transmitting the” is grammatically incorrect and does not conform to ordinary usage.
At col. 5, l. 14, “plurality the” should read “plurality of the”. 
At col. 5, l. 17, “as a macrocells” should read “as [a] macrocells”.
At col. 6, l. 21, “fiber 120” should read “fiber [120] 124”.
At col. 6, l. 27, “passage 119” should read “passage [119] 116”.
At col. 8, ll. 11-12, element 144 is identified as “longitudinal edges/ends” and, alternatively, as “a gap”. In Fig. 2, it appears that the lead line for reference number 144 is directed to a gap, not to longitudinal edges/ends.
At col. 8, l. 34, “120, 120” should read “120, [120] 122”. See col. 8, l. 32.
At col. 9, ll. 14, 16 and 35, “sleeve 628” should read “[sleeve] sleeves 628”. See col. 9, l. 13.
At col. 9, l. 16, “structures 630” should read “[structures] structure
At col. 9, l. 34, “depicted as” should read “are depicted as”.
At col. 10, ll. 13, 16, 24, 26 and 30, “body 628” should read “body [628] 626”. See col. 8, l. 55.
At col. 10, l. 55, “examples, seal” should read “examples, a seal”.
At col. 12, l. 9, “structures 826” should read “structures 826 (see FIG. 18)”.
At col. 12, l. 12, “adapter 830” should read “adapter [830] 836”. See col. 11, l. 53.
At col. 12, l. 25, “surface 830” should read “surface 830 (see FIG. 16)”.
At col. 12, l. 59, “end the” should read “end of the”.
At col. 12, l. 60, “housing 830” should read “housing [830] 838”. See col. 12, ll. 47-48.
At col. 14, l. 55, “surface 878” should read “surface 878 (see FIG. 21)”.
At col. 15, l. 49, “major axis M1” should read “major axis [M1] M3”.
At col. 16, l. 10, “major sides 848” should read “major sides [848] 846”. See col. 13, ll. 28-29.
At col. 17, l. 31, “620 Fiber optical connector” should read “620 [Fiber optical] Hybrid connector”. See col. 8, ll. 47-48.
At col. 17, l. 54, “720 Connector” should read “720 [Connector] Hybrid connector”. See col. 11, ll. 14-16.
At col. 17, l. 64, “Connector electrical contacts” should read “[Connector electrical contacts] Electrical conductors”. See col. 11, ll. 60-61.
At col. 18, l. 17, “820 Hybrid connector” should read “[820 Hybrid connector]” since this is a duplicate entry. See col. 17, l. 67.
Appropriate correction is required.

Drawings
The drawings are objected to because:
They fail to comply with 37 CFR. 1.84(p)(5) because
Reference number 14 (see col. 4, l. 45; col. 17, l. 2) does not appear in the drawings.
Reference characters PL (see col. 7, l. 56) and PR (see col. 7, l. 60) do not appear in the drawings.
In Fig. 1, the lead line for the upper left occurrence of reference number 20 is directed to the tower 24 rather than to one of the hybrid cables (see col. 4, ll. 57-63).
In Fig. 2, “242” should be “142” (see Figs. 3-4; col. 7, l. 62 to col. 8, l. 18).
In Fig. 8, both occurrences of “627” should be “629”, and both occurrences of “629” should be “627” (see col. 9, ll. 1-11).
In Fig. 9, the lead line for reference number 640 is improperly directed to an end or edge of the fiber optic adapter 638 rather than to one of the receptacles (see col. 9, ll. 52-56).
In Fig. 9, the lead line for reference number 642 is improperly directed to an end or edge of the fiber optic adapter 638 rather than to one of the receptacles (see col. 9, ll. 52-56). The receptacle 642 is not visible in Fig. 9.
In Fig. 9, the lead line for reference number 644 is not properly directed to the internal alignment sleeves (see col. 9, ll. 56-60) located within the receptacle 640.
In Fig. 9, the lower occurrence of reference number 646 is inaccurate because it is not directed to the slide clip locking element (see the upper occurrence of 646; col. 9, l. 62 to col. 10, l. 2).
Fig. 10 includes electrical contact 652 mounted on the adapter and electrical contact 652 separated from the adapter. There should be some indication that the separated portion of the view corresponds to the unseparated portion, e.g., by circling the electrical contact 652 mounted on the adapter and connecting it to the separated portion via an arrow.
In Fig. 11, the lead line for reference number 642 is improperly directed to an end or edge of the fiber optic adapter 638 rather than to one of the receptacles (see col. 9, ll. 52-56). The receptacle 642 may not be visible in Fig. 11.
In Fig. 12, the illustration of the fiber optic adapter 638 is inaccurate because it is incomplete. The adapter 638 appears to be relatively flat and/or thin in Fig. 12 because the element 658 (see Figs. 10-11) has been improperly omitted from Fig. 12. 
In Fig. 12, the lead line for reference number 640 is improperly directed to an end or perimeter of the fiber optic adapter 638 rather than to one of the receptacles (see col. 9, ll. 52-56). The receptacle 640 is not visible in Fig. 12.
In Fig. 12, the lead line for reference number 642 is improperly directed to an end or edge of the fiber optic adapter 638 rather than to one of the receptacles (see col. 9, ll. 52-56). 
In Fig. 12, “650” should be “646” (see Fig. 9; col. 9, l. 62 to col. 10, l. 2).
In Figs. 13 and 15, the illustration of the adapter 721 is inaccurate/incomplete because it does not show the adapter 721 as having structure that the hybrid connector 720 is fully inserted into (see col. 11, ll. 18-20 and 28-36).
In Figs. 13 and 15, the illustration of the adapter 721 is inaccurate/incomplete because it does not show the ramp structures 770 as being a part of (i.e., connected to the other structure of) the adapter 721 (see col. 11, ll. 18-20 and 28-36).
In Fig. 16, the “8” in reference number 812 is incomplete, i.e., a portion of it is cut off.
Fig. 18 should include reference number 833 labeling the ferrules (see col. 13, ll. 25-26).
Fig. 18 is inconsistent with Fig. 17 and col. 12, ll. 40-42 because Fig. 18 does not accurately illustrate the partial cylinders 835.
In Fig. 19, the lead line for reference number 854 is improperly directed to an end or edge of the inner part 852 of the adapter 836 rather than to one of the ports (see col. 13, ll. 38-43). The port 854 is not visible in Fig. 19.
In Fig. 20, the lead line for reference number 854 is not properly directed to one of the ports (see Fig. 19; col. 13, ll. 38-43). The port 854 is not visible in Fig. 20 because it is located at the opposite end of the inner part 852.
In Fig. 20, the lead line for reference number 872 is not properly directed to an opening (see Fig. 19; col. 14, ll. 41-43) in the slide clip 868.
Fig. 20 is inconsistent with Fig. 19 and col. 14, ll. 49-56 because Fig. 20 does not accurately illustrate the retention structures 876.

The objections to the drawings will not be held in abeyance.

Pertinent Prior Art
The following prior art is considered pertinent to applicant’s disclosure.

Chen et al., Moore et al. and Mulligan teach hybrid connectors, i.e., combined fiber optic and electrical connections.

Halbach et al. ‘469, Powell and Sawara et al. teach connectors with slide clip couplers.

Iwashita teaches a connector with an electrically conductive band.

Lichoulas et al. teaches a connector with O-ring seals mounted in grooves in a connector body.

Theis et al. teaches a connector with dual sleeves having a generally oval shape.

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of 

Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail2 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/GAS/ and /rds/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Mulligan provides evidence of this finding. See ¶ 0018 of Mulligan, which explains how one of ordinary skill in the art is capable of constructing a connector as either a single connector or a duplex/dual connector.
        2 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.